UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number: 1-6776 Centex Corporation (Exact name of registrant as specified in its charter) Nevada 75-0778259 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2728 N. Harwood Street, Dallas, Texas (Address of principal executive offices) (Zip code) Registrant’s telephone number including area code:(214) 981-5000 Securities registered pursuant to Section 12(b) of the Act: Title of eachclass Name of each exchange on which registered Common Stock ($0.25 par value) New York Stock Exchange Rights to Purchase Junior Participating Preferred Stock, Series D New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes þNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ¨No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated Filer¨ Non-accelerated Filer¨ Small reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ On September 30, 2008, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $2.01 billion based upon the last sale price reported for such date on the New York Stock Exchange.As of July 10, 2009, 125,319,612 shares of the registrant’s common stock were outstanding. Documents Incorporated by Reference:None TABLE OF CONTENTS EXPLANATORY NOTE 2 PART III 3
